FILED
                            NOT FOR PUBLICATION                            FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10066

               Plaintiff - Appellee,             D.C. No. 1:12-cr-00228-LEK

  v.
                                                 MEMORANDUM*
SUZETTE M. ANGUAY,

               Defendant - Appellant.


                    Appeal from the United States District Court
                               for the District of Hawaii
                    Leslie E. Kobayashi, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Suzette M. Anguay appeals from the district court’s judgment and

challenges her guilty-plea conviction and 46-month sentence for mail fraud, in

violation of 18 U.S.C. § 1341. Pursuant to Anders v. California, 386 U.S. 738

(1967), Anguay’s counsel has filed a brief stating that there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. Anguay has filed a

pro se supplemental brief, and the government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Anguay’s conviction.

We accordingly affirm Anguay’s conviction.

      Anguay waived the right to appeal her sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Anguay’s appeal as to her sentence. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009).

      We decline to address Anguay’s pro se challenges to the conditions of her

confinement in this direct criminal appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                   14-10066